Cite as: 578 U. S. ____ (2016)             1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
      ARRIGONI ENTERPRISES, LLC v. TOWN OF 

          DURHAM, CONNECTICUT, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE SECOND CIRCUIT

               No. 15–631.   Decided April 25, 2016


   The motion of National Federation of Independent Busi-
ness Small Business Legal Center, et al. for leave to file a
brief as amici curiae is granted. The motion of Cato Institute
for leave to file a brief as amicus curiae is granted. The
motion of Institute for Justice for leave to file a brief as
amicus curiae is granted. The petition for a writ of certiorari
is denied.
   JUSTICE THOMAS, with whom JUSTICE KENNEDY joins,
dissenting from the denial of certiorari.
   The question presented by this petition is whether the
Court should overrule Williamson County Regional Plan-
ning Comm’n v. Hamilton Bank of Johnson City, 473 U. S.
172 (1985). In Williamson County, the Court ruled that a
plaintiff ’s allegation that local government action resulted
in a taking is not “ripe” for review in federal court until
the plaintiff “seek[s] compensation through the procedures
the State has provided for doing so.” Id., at 194. In doing
so, the Court superimposed a state-litigation requirement
on the Fifth Amendment’s Takings Clause. As Members
of this Court have noted, the Constitution does not appear
to compel this additional step before a property owner may
vindicate a Takings Clause claim. San Remo Hotel, L. P.
v. San Francisco, 545 U.S. 323, 349 (2005) (Rehnquist,
C. J., joined by O’Connor, KENNEDY, and THOMAS, JJ.,
concurring in judgment).
   I would grant certiorari in this case because “the justifi-
cations for [Williamson County’s] state-litigation require-
2         ARRIGONI ENTERPRISES, LLC v. DURHAM

                     THOMAS, J., dissenting

ment are suspect, while its impact on takings plaintiffs is
dramatic.” Id., at 352. That requirement appears to be
inconsistent with the text and original meaning of the
Fifth Amendment’s Takings Clause. It has also inspired
gamesmanship in the lower courts. I therefore respect-
fully dissent from the denial of certiorari.
                              I
   The Takings Clause states, “[N]or shall private property
be taken for public use, without just compensation.” U. S.
Const., Amdt. 5. In Williamson County, the Court rea-
soned that this language does not “require that just com-
pensation be paid in advance of, or contemporaneously
with, the taking; all that is required is that a reasonable,
certain and adequate provision for obtaining compensation
exist at the time of the taking.” 473 U. S., at 194 (internal
quotation marks omitted). This suspect reasoning led the
Court to conclude that, “because the Constitution does not
require pretaking compensation, and is instead satisfied
by a reasonable and adequate provision for obtaining
compensation after the taking, the State’s action . . . is not
‘complete’ until the State fails to provide adequate com-
pensation for the taking.” Id., at 195. In effect, William-
son County forces a property owner to shoulder the burden
of securing compensation after the local government ef-
fects a taking.
   This result seems at odds with the plain text and origi-
nal meaning of the Takings Clause, which appear to make
just compensation a prerequisite to taking property for
public use. As critics of Williamson County have opined,
the Takings Clause is more than a mere remedy. The
requirement to pay just compensation “places a condition
on the [government’s] exercise of ” the power to take pri-
vate property in the first instance. First English Evangel-
ical Lutheran Church of Glendale v. Los Angeles, 482 U. S.
304, 314 (1987). This follows from the text’s “mandate
                  Cite as: 578 U. S. ____ (2016)            3

                     THOMAS, J., dissenting

that there shall be no taking ‘without just compensation.’ ”
Breemer, Overcoming Williamson County’s Troubling
State Procedures Rule: How the England Reservation,
Issue Preclusion Exceptions, and the Inadequacy Excep-
tion Open the Federal Courthouse Door to Ripe Takings
Claims, 18 J. Land Use & Env. L. 209, 219 (2003). The
Clause is most naturally “read to mean that compensation
must accompany the taking,” and not that “the claimant
shall have the opportunity to ask for the compensation
remedy in a post-taking court action.” Ibid. A purported
exercise of the eminent-domain power is invalid, the Fifth
Amendment suggests, unless the Government pays just
compensation before or at the time of its taking.
   This understanding of the just-compensation require-
ment as a constraint on Government power appears to
comport with historical understandings of the Takings
Clause and its state analogues. “During the century
following the ratification of the Bill of Rights and parallel
state provisions, courts held that compensation must be
provided at the time of the act . . . alleged to be a taking.”
Breemer, supra, at 220; see also Brauneis, The First Con-
stitutional Tort: The Remedial Revolution in Nineteenth-
Century State Just Compensation Law, 52 Vand. L. Rev.
57, 113 (1999) (same). The Court has recognized that a
property owner is at least “entitled to reasonable, certain
and adequate provision for obtaining compensation before
his occupancy is disturbed.” Cherokee Nation v. South-
ern Kansas R. Co., 135 U. S. 641, 659 (1890) (emphasis
added).
   In short, both the text of the Takings Clause and histor-
ical evidence cast doubt on Williamson County’s treatment
of just compensation as a mere remedy, rather than a
condition on the Government’s eminent-domain power.
                           II
  The trouble did not stop with Williamson County. In
4         ARRIGONI ENTERPRISES, LLC v. DURHAM

                     THOMAS, J., dissenting

San Remo Hotel, the Court exacerbated the effects of the
Williamson County rule, and, together, the two cases have
created an untenable situation for Takings Clause plain-
tiffs in the federal courts.
   In San Remo Hotel, petitioners (hotel owners) chal-
lenged a city ordinance that required them to pay a con-
version fee on Takings Clause grounds. 545 U. S., at 326.
The petitioners first litigated their claims in state court,
as Williamson County required them to do. After they
lost, petitioners sought relief in federal court and asked
the federal courts to consider the takings issues anew.
545 U. S., at 326. The District Court and Ninth Circuit,
however, agreed that federal courts owed full faith and
credit to the state courts’ judgments, and so refused to
consider the takings claims de novo. Id., at 327. This
Court affirmed. Id., at 347.
   San Remo Hotel dooms plaintiffs’ efforts to obtain fed-
eral review of a federal constitutional claim even after
the plaintiffs comply with Williamson County’s exhaustion
requirement. The principles at work in those decisions
serve as a “mechanism for keeping property owners out of
federal court.” Berger & Kanner, Shell Game! You Can’t
Get There From Here: Supreme Court Ripeness Jurispru-
dence in Takings Cases at Long Last Reaches the Self-
parody Stage, 36 Urb. Law. 671, 687 (2004). “Once a
property owner sues in state court, any attempt to follow
Williamson County’s directive to then litigate the ‘ripened’
Fifth Amendment case in federal court is met by one or
more of the preclusion doctrines and the case is summarily
dismissed by giving ‘full faith and credit’ to the state court
judgment.” Ibid. The rules thus operate to “ensur[e ] that
litigants who go to state court to seek compensation [un-
der Williamson County] will likely be unable later to
assert their federal takings claims in federal court.” San
Remo Hotel, 545 U. S., at 351 (Rehnquist, C. J., concurring
in judgment). “State courts thus get first bite at these
                 Cite as: 578 U. S. ____ (2016)            5

                    THOMAS, J., dissenting

actions under Williamson County—and they get the only
bite under San Remo.” Bloom & Serkin, Suing Courts, 79
U. Chi. L. Rev. 553, 605 (2012).
   Moreover, employing the rules announced in Williamson
County and San Remo Hotel, clever state-government
attorneys have rendered a nullity even the chance at
review in state court. When a plaintiff files a suit in state
court to exhaust his remedies as Williamson County in-
structs, state-government entities and officials may re-
move that suit to federal court under 28 U. S. C. §1441.
Once in federal court, some state defendants have moved
to dismiss on the ground that “the plaintiff did not litigate
first in the state court.” Berger, supra, at 673. And some
federal judges have dismissed the claims, rather than
remanding them. See, e.g., Koscielski v. Minneapolis, 435
F. 3d 898, 903 (CA8 2007) (approving of the dismissal of a
removed takings claim for lack of finished state-court
procedures). This gamesmanship leaves plaintiffs with no
court in which to pursue their claims despite Williamson
County’s assurance that property owners are guaranteed
access to court at some point.
   Along these lines, Williamson County has downgraded
the protection afforded by the Takings Clause to second-
class status. Plaintiffs alleging violations of other enu-
merated constitutional rights ordinarily may do so in
federal court without first availing themselves of state
court. But the same is not true for a Takings Clause
plaintiff. The other “notable exception” is “for prisoner
plaintiffs.” Samaha, On Law’s Tiebreakers, 77 U. Chi.
L. Rev. 1661, 1722 (2010). We should consider overturn-
ing Williamson County because there is “no reason why
the Takings Clause of the Fifth Amendment, as much a
part of the Bill of Rights as the First Amendment or
Fourth Amendment, should be relegated to the status of a
poor relation.” Dolan v. Tigard, 512 U. S. 374, 392 (1994).
6         ARRIGONI ENTERPRISES, LLC v. DURHAM

                    THOMAS, J., dissenting


                              III

   Finally, we should reconsider Williamson County be-
cause our attempts to ameliorate the effects of its state-
litigation rule have spawned only more confusion in the
lower courts. As early as 1992, the Court began to recast
the state-litigation rule as a “prudential” rather than
jurisdictional requirement.        Lucas v. South Carolina
Coastal Council, 505 U. S. 1003, 1012, and n. 3 (1992);
Suitum v. Tahoe Regional Planning Agency, 520 U. S. 725,
733–734 (1997) (same). We have also explained—in no
uncertain terms—that the state-litigation rule is not
“jurisdictional,” and have therefore determined that a
plaintiff ’s failure to exhaust state remedies was “waived”
because neither party addressed the issue. Stop the Beach
Renourishment, Inc. v. Florida Dept. of Environmental
Protection, 560 U. S. 702, 729 (2010); see also Horne v.
Department of Agriculture, 569 U. S. ___, ___ (2013) (slip
op., at 11–12) (explaining that the state-litigation rule is
“not, strictly speaking, jurisdictional”); see also Crocker,
Justifying a Prudential Solution to the Williamson County
Ripeness Puzzle, 49 Ga. L. Rev. 163, 179–181 (2014) (not-
ing that these cases have “put an end to th[e] [jurisdic-
tional versus non-jurisdictional] debate by declaring the
compensation prong non-jurisdictional and expressly
endorsing the possibility of waiver or forfeiture”). Never-
theless, several Courts of Appeals continue to treat the
Williamson County rule as a jurisdictional rule limiting
the courts’ power to consider federal takings claims until
the plaintiffs exhaust state-law remedies. See Marek v.
Rhode Island, 702 F. 3d 650, 653–654 (CA1 2012) (explain-
ing that a federal court cannot exercise “jurisdiction” over
a “takings claim” until a plaintiff pursues state remedies);
Snaza v. St. Paul, 548 F. 3d 1178, 1182 (CA8 2008) (reject-
ing plaintiff ’s argument that the Williamson County
doctrine was merely “prudential” and insisting that it was
“jurisdictional”); Busse v. Lee County, 317 Fed. Appx. 968,
                 Cite as: 578 U. S. ____ (2016)            7

                    THOMAS, J., dissenting

972 (CA11 2009) (holding that plaintiff’s takings claim
was not ripe because he had not exhausted state remedies
and concluding that the District Court therefore “did not
err in finding that it lacked subject matter jurisdiction”);
cf. Perfect Puppy, Inc. v. East Providence, 807 F. 3d 415,
421, n. 6 (CA1 2015) (recognizing the split). Even those
courts that have cast the state-litigation rule as “pruden-
tial” are divided over whether the rule may be waived.
Compare Peters v. Clifton, 498 F. 3d 727, 734 (CA7 2007)
(holding that “[t]he prudential character of the Williamson
requirements do not . . . give the lower federal courts
license to disregard them”), with Sansotta v. Nags Head,
724 F. 3d 533, 545 (CA4 2013) (courts may “determine
that in some instances, the rule should not apply”); MHC
Financing Ltd. Partnership v. San Rafael, 714 F. 3d 1118,
1130 (CA9 2013) (same). In short, the Court’s efforts to
bring clarity have failed. The quagmire that the Court
has created in the lower courts is yet another reason to
grant the petition. See this Court’s Rule 10(a).
                        *     *     *
   In the 30 years since the Court decided Williamson
County, individual Justices have expressed grave doubts
about the validity of that decision and have called for
reconsideration. This case presents the opportunity to
consider whether there are any justifications for the ahis-
torical, atextual, and anomalous state-litigation rule, and
if not, to overrule Williamson County. I respectfully dis-
sent from the denial of certiorari.